EXHIBIT 10.1



 
January 24, 2007




Mr. Kenneth Bero
74 Cudworth Lane
Sudbury, MA  01776


Dear Ken:


The purpose of this letter is to memorialize the terms of your eligibility for
severance with Datawatch Corporation (“the Company”) in the event that you are
involuntarily terminated by the Company without Cause (as defined in Paragraph
3) or if you terminate your employment for Good Reason (as defined in Paragraph
2).


1.           As an at-will employee, either you or the Company may terminate
your employment at any time for any or no reason with or without
notice.  Neither this letter nor its terms constitute a contract for continued
employment or a contract for a specific term of employment.  Instead, this
letter sets forth the terms of our agreement with respect to your eligibility
for severance.


2.           In the event that you voluntarily terminate your employment with
the Company at your own election and without Good Reason, you shall be entitled
to no severance.  For the purpose of this Agreement, “Good Reason” is defined as
a material diminution in the nature or scope of your responsibilities, duties or
authority; provided, however, that the transfer of certain job responsibilities,
or the assignment to others of your duties and responsibilities while you are
out of work due to a disability or on a leave of absence for any reason, shall
not constitute a material diminution in the nature or scope of the your
responsibilities, duties or authority as set forth in this Section.


3.           In the event that the Company terminates your employment for
“Cause,” you shall be entitled to no severance.  Termination by the Company
shall constitute a termination for Cause under this Paragraph 3 if such
termination is for one or more of the following reasons:


(a)           the willful and continuing failure or refusal by you to render
services to the Company in accordance with your obligations to the Company;


(b)           gross negligence, dishonesty, breach of fiduciary duty or breach
of the terms of any other agreements executed in connection herewith;


 
 

--------------------------------------------------------------------------------

 
(c)           the commission by you of an act of fraud, embezzlement or
substantial disregard of the rules or policies of the Company;


(d)           acts which, in the judgment of the Board of Directors, would tend
to generate significant adverse publicity toward the Company;


(e)           the commission, or plea of nolo contendere, by you of a felony; or


(f)           a breach by you of the terms of the Proprietary
Information,  Inventions and Non-Competition Agreement executed by you.


4.           In the event that the Company terminates your employment for any
reason other than those stated in Paragraph 3 above or if you terminate your
employment for Good Reason as defined in Paragraph 2, and you sign a
comprehensive release in the form, and of a scope, acceptable to the Company
(the “Release”), the Company will pay you severance payments in equal monthly
installments at your then monthly base salary for six months following your
termination (the “Severance Period”).  Such payments shall be made in accordance
with the Company’s customary payroll practices and shall be subject to all
applicable federal and state withholding, payroll and other taxes.


If you breach your post-employment obligations under your Proprietary
Information Inventions and Non-Competition Agreement, the Company may
immediately cease payment of all severance and/or benefits described in this
Agreement.  This cessation of severance and/or benefits shall be in addition to,
and not as an alternative to, any other remedies in law or in equity available
to the Company, including the right to seek specific performance or an
injunction.


5.           The terms of this agreement constitute the entire understanding
relating to your employment and supersede and cancel all agreements, written or
oral, made prior to the date hereof between you and the Company relating to your
employment with the Company; provided, however, that nothing herein shall be
deemed to limit or terminate the provisions of Proprietary Information,
Inventions and Non-Competition Agreement executed by you or in any manner alter
the terms of any stock option entered into between you and the Company.


6.           This Agreement, the employment relationship contemplated herein and
any claim arising from such relationship, whether or not arising under this
Agreement, shall be governed by and construed in accordance with the internal
laws of Massachusetts, without giving effect to the principles of choice of law
or conflicts of law of Massachusetts and this Agreement shall be deemed to be
performable in Massachusetts.  Any claims or legal actions by one party against
the other arising out of the relationship between the parties contemplated
herein (whether or not arising under this Agreement) shall be commenced or
maintained in any state or federal court located in Massachusetts, and Executive
hereby submits to the jurisdiction and venue of any such court.
 
 
 

--------------------------------------------------------------------------------

 
7.           No waiver by either party of any breach by the other or any
provision hereof shall be deemed to be a waiver of any later or other breach
thereof or as a waiver of any other provision of this Agreement.  This Agreement
and its terms may not be waived, changed, discharged or terminated orally or by
any course of dealing between the parties, but only by an instrument in writing
signed by the party against whom any waiver, change, discharge or termination is
sought.  No modification or waiver by the Company shall be effective without the
consent of the Board of Directors then in office at the time of such
modification or waiver.


8.           You acknowledge that the services to be rendered by you to the
Company are unique and personal in nature.  Accordingly, you may not assign any
of your rights or delegate any of your duties or obligations under this
Agreement.  The rights and obligations of the Company under this Agreement may
be assigned by the Company and shall inure to the benefit of, and shall be
binding upon, the successors and assigns of the Company.


If this letter correctly states the understanding we have reached, please
indicate your acceptance by countersigning the enclosed copy and returning it to
me.




Very truly yours,


DATAWATCH CORPORATION






/s/ Robert Hagger                          
Robert Hagger
President and Chief Executive Officer




YOU REPRESENT THAT YOU HAVE READ THE FOREGOING AGREEMENT, THAT YOU FULLY
UNDERSTAND THE TERMS AND CONDITIONS OF SUCH AGREEMENT AND THAT YOU ARE
VOLUNTARILY EXECUTING THE SAME.


ACCEPTED:


/s/ Kenneth P. Bero                                                      April
19, 2007
Kenneth P. Bero                                                            Date


 
 

--------------------------------------------------------------------------------

 

February 11, 2011




Mr. Kenneth Bero
74 Cudworth Lane
Sudbury, MA  01766




Dear Ken,


The purpose of this letter is to amend certain terms of the letter agreement by
and between you and Datawatch Corporation (the “Company”) dated as of January
24, 2007 (the “Severance Agreement”).  In consideration of the mutual covenants
and agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, you and the Company
hereby agree, notwithstanding any provision of the Severance Agreement to the
contrary, as follows:


1. The “Severance Period” provided for in Section 4 of the Severance Agreement
during which the Company will pay you severance payments in equal monthly
installments at your monthly base salary in effect as of the date of your
termination is hereby amended to be the twelve month period following your
termination.


2. The Company shall promptly make cash payments to you in respect of any
accrued but unpaid salary and vacation as of the date of your termination on
February 11, 2011, to the extent not previously paid.


3. Subject to your execution of the attached General Release of Claims as well
as the conditions of the second paragraph of Section 4 of the Severance
Agreement:


(a)  
The Company shall make a cash payment to you in the amount of $5,000 for
outplacement services on the date it commences payment of the severance payments
pursuant to Section 3 of the attached General Release of Claims; and



(b)  
During the Severance Period, the Company shall continue to provide you with
health care insurance benefits on the same or substantially similar terms as
such benefits are provided to the executive officers of the Company during such
period.



4. As of the date hereof, you (a) hereby surrender for cancellation all of your
outstanding options, vested and unvested, to purchase shares of Common Stock of
the Company and (b) hereby acknowledge and agree that any unvested restricted
stock units for Common Stock of the Company have expired as of the date of your
termination in accordance with the terms of the applicable restricted stock unit
agreements.


5. Except as set forth herein, the Severance Agreement remains in full force and
effect.  This amendment constitutes the entire agreement, and supersedes all
prior agreements and understandings, both written and oral, among the parties
with respect to the subject matter set forth herein.


[ Remainder of page intentionally left blank. ]
 
 
 

--------------------------------------------------------------------------------

 
If this letter correctly states the understanding we have reached, please
indicate your acceptance by countersigning the enclosed copy and returning it to
me.






Very truly yours,


DATAWATCH CORPORATION






By:/s/ Richard de J. Osborne                 
Name:  Richard de J. Osborne
Title:    Chairman




YOU REPRESENT THAT YOU HAVE READ THE FOREGOING AMENDMENT, THAT YOU FULLY
UNDERSTAND THE TERMS AND CONDITIONS OF SUCH AMENDMENT AND THAT YOU ARE
VOLUNTARILY EXECUTING THE SAME.






ACCEPTED:




/s/ Kenneth P. Bero                                           February 11, 2011
Kenneth P. Bero                                                 Date

